Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7-12 are allowable over the prior art of record.  Although the closest prior art discloses a yeast free dough containing Lactobacillus sp. and Leuconostoc sp., it does not disclose the presence of each of the specific strains.  The prior art of record does not disclose a pre-dough containing all of the strains of bacteria as recited in claim 1.  
The objections to claim 9 and 10 have been withdrawn due to the amendments to the claims correcting the units of measure.  The 112 1st rejection of claim 9 has been withdrawn due to the amendment to the claim correcting the amount of bacteria being based on the pre-dough.  The 112 2nd rejections of claims 1, 3-6, and 10-12 have been withdrawn due to the amendment removing the term “highly digestible” from claim 1.  The 102 rejection of claim 6 has been withdrawn due to the cancellation of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793